Citation Nr: 1433648	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  14- 15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Johnston Memorial Hospital from August 23, 2013 to August 26, 2013.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

By letter dated October 2013, the Department of Veterans Affairs (VA) medical center (VAMC) in Mountain Home, Tennessee notified the Veteran that the claim for reimbursement of his medical expenses incurred at a private hospital was denied.  He filed a timely appeal to the Board of Veterans' Appeals (Board). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran presented to Johnston Memorial Hospital on August 23, 2013 and reported he had been short of breath for one week.  It was worse with exertion and was associated with a cough of white phlegm and wheezing.  He stated he had been falling and generally felt weak.  His symptoms were moderate and were mostly located in the lung.  A past medical history of oxygen dependence, congestive heart failure, chronic obstructive pulmonary disease and emphysema was noted.  It was noted he was alert and oriented on examination, and he was in no acute distress.  The assessment was the Veteran had wheezing and a cough, discolored sputum and shortness of breath compatible with acute exacerbation of chronic obstructive pulmonary disease.  The emergency room notes reflect that the Veteran was a VA patient, and the need to call VA for transfer was discussed.  The Veteran indicated he would like to go to the VA.  A note later that day states "refusal from VA" and the Veteran was to be admitted to the hospital.

The letter advising the Veteran of the denial of the claim for reimbursement noted the services provided were not so emergent that delay would have been hazardous to his life or health, and that a VA medical facility was readily available.  

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2013).

All three conditions must be met.  The Veteran has met the first condition since his service-connected chronic obstructive pulmonary disease is rated 100 percent disabling.  With respect to the second criterion, the Board points out that the regulation provides that the standard is that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  As noted above, the October 2013 letter simply concluded that the services provided were not so emergent that delay would have been hazardous to the Veteran's life or health.  The basis for this conclusion is not clear as no rationale was provided.  Finally, the Board notes there is some ambiguity in the record regarding whether a VA facility was feasibly available.  The October 2013 letter states a facility was available, but the emergency room records suggest the VA refused care.  

The Board also notes that while the clinical records from the emergency room have been associated with the claims folder, the hospital discharge is not of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the discharge summary for the Veteran's hospitalization at Johnston Memorial Hospital in Abingdon, Virginia in August 2013 and associate it with the claims folder.

2.  The VAMC should provide an explanation for its conclusion that the Veteran's condition did not constitute a medical emergency.  

3.  The VAMC should clarify whether the facility was feasibly available to the Veteran on August 23, 2013.  The VAMC should address whether it was contacted on that date and if Johnston Memorial Hospital or the Veteran was advised he should continue to receive treatment at the private facility.

4.   The VAMC should then review the record and adjudicate the claim.  If it remains denied, the VAMC should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



